Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered October 15, 1987, convicting him of murder in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his judgment of conviction should be reversed because the testimony of the People’s leading witness was acquired by duress. We disagree. While the issue is preserved for appellate review even though there was no objection until the close of the testimony (see, CPL 470.05 [2]; cf., People v Butchino, 141 AD2d 986; People v Vasquez, 114 AD2d 589, 590), it is lacking in merit. The witness was extensively cross-examined about the alleged police coercion, making the jury fully aware of any weaknesses in his testimony (see, People v Reid, 69 NY2d 469, 477). "Thus, the requirements of law were met because 'the fact of such [alleged] earlier coercion or other official lawlessness [was] disclosed to the jurors so that they [could] pass upon the witness’ veracity and credibility and determine whether the testimony given in open court was truthful and worthy of consideration’ ” (People v Reid, supra, at 477, quoting from People v Portelli, 15 NY2d 235, 239, cert denied 382 US 1009).
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Harwood, O’Brien and Ritter, JJ., concur.